—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered September 22, 2011, as amended October 25, 2011, convicting him of assault in the second and third degrees, upon his plea of guilty, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant validly waived his right to appeal as part of his plea agreement (see People v Lopez, 6 NY3d 248 [2006]; People v *838Callahan, 80 NY2d 273 [1992]; People v Seaberg, 74 NY2d 1 [1989]; cf. People v Bradshaw, 18 NY3d 257 [2011]). This waiver encompassed the defendant’s claim on appeal that the Supreme Court should have exercised its discretion to give him a second chance to attend a treatment program, despite the fact that he violated the plea agreement (see People v Rodriguez, 46 AD3d 356 [2007]; People v Wilson, 11 AD3d 206 [2004]). Mastro, J.E, Chambers, Lott and Sgroi, JJ., concur.